Title: IV. Report of the Estate Commissioners, 5 November 1761
From: Estate Commissioners
To: 

 

[5 November 1761]

We the Subscribers have pursuant to the Order of the Honble the General Court examined the Accounts of George Washington Esqr. against the Estate of Daniel Parke Custis Esqr. deceased and his Infant Children John Parke Custis and Martha Parke Custis to whom the said George Washington is Guardian and find the same fairly and justly stated and prooved by proper Vouchers and have therefore Settled the Ballances as due April last according to the several Accounts hereunto annexed. Given under Our Hands this 5th day of November 1761.


(Signed)
Peyton Randolph



Ro. C. Nicholas



Thos Everard


